--------------------------------------------------------------------------------

THIS AMENDING AGREEMENT made and dated for reference the 24 day of August, 2009.

BETWEEN:

> > > > FUTURE CANADA CHINA ENVIRONMENT INC., a Nevada corporation, 114 West
> > > > Magnolia Street, Suite 437, Bellingham, WA 98225
> > > > 
> > > > (“Pubco”)

AND:

> > > > GUANGDONG HONGMAO INDUSTRIAL CO., LTD. a People’s Republic of China
> > > > corporation, 4002, 40th floor of Fuli Yinglong square, No. 76, the west
> > > > of Huangpu main road, the Milky Way district, Guangzhou 510620
> > > > 
> > > > (“Priveco”)

AND:

> > > > THE UNDERSIGNED SHAREHOLDERS OF PRIVECO AS LISTED ON ERROR! REFERENCE
> > > > SOURCE NOT FOUND. ATTACHED HERETO
> > > > 
> > > > (the “Selling Shareholders”)

WHEREAS:

A.

The parties entered into a share exchange agreement dated February 2, 2009 (the
“Agreement”), wherein Pubco agreed to acquire all of the issued and outstanding
shares of Priveco’s common stock from the Selling Shareholders;

    B.

The parties wish to amend certain provisions of the Agreement; and

    C.

Capitalized terms used herein shall have the same meanings as contained in the
Agreement.

NOW THEREFORE THIS AMENDING AGREEMENT WITNESSETH that in consideration of these
premises and for other good and valuable consideration, the receipt and
sufficiency of which is also hereby acknowledged by each of the parties hereto,
the parties hereto hereby agree as follows:

13.

All capitalized terms not otherwise defined herein shall have the meanings set
out in the Agreement.


--------------------------------------------------------------------------------


14.

Recital B is deleted in its entirety and is replaced with the following:

  

Pubco has agreed to issue such number of common shares in the capital of Pubco
as is equal to the total of Priveco’s assets, as set out in the audited
statements of Priveco, divided by $17.00, to the Selling Shareholders as
consideration for the purchase by Pubco of all of the issued and outstanding
common shares of Priveco held by the Selling Shareholders;

   15.

Section 4.3 of the Agreement is deleted in its entirety and is replaced with the
following:

  

The entire authorized capital stock and other equity securities of Pubco
consists of 100,000,000 shares of common stock with a par value of $0.00001 (the
“Pubco Common Stock”) and 100,000,000 shares of preferred stock with a par value
of $0.00001 (the “Pubco Preferred Stock”). As of the date of this Agreement,
there are 38,665,200 shares of Pubco Common Stock issued and outstanding and nil
shares of Pubco Preferred Stock issued and outstanding. All of the issued and
outstanding shares of Pubco Common Stock have been duly authorized, are validly
issued, were not issued in violation of any pre-emptive rights and are fully
paid and non-assessable, are not subject to pre-emptive rights and were issued
in full compliance with all federal, state, and local laws, rules and
regulations. There are options to purchase a total of 1,130,000 shares of our
common stock. There are no outstanding warrants, subscriptions, phantom shares,
conversion rights, or other rights, agreements, or commitments obligating Pubco
to issue any additional shares of Pubco Common Stock or any shares of Pubco
Preferred Stock, or any other securities convertible into, exchangeable for, or
evidencing the right to subscribe for or acquire from Pubco any shares of Pubco
Common Stock or any shares of Pubco Preferred Stock as of the date of this
Agreement. There are no agreements purporting to restrict the transfer of the
Pubco Common Stock, no voting agreements, voting trusts, or other arrangements
restricting or affecting the voting of the Pubco Common Stock.

   16.

Section 4.8 of the Agreement is deleted in its entirety.

   17.

Section 4.16 of the Agreement is deleted in its entirety.

   18.

Section 4.23 of the Agreement is deleted in its entirety.

   19.

Section 4.25 of the Agreement is deleted in its entirety.

   20.

Section 4.26 of the Agreement is deleted in its entirety.

   21.

Section 5.2(g) of the Agreement is deleted in its entirety.

   22.

Section 5.2(i) of the Agreement is deleted in its entirety and is replaced with
the following:


--------------------------------------------------------------------------------


On the Closing Date, Pubco will have no more than 38,665,200 common shares
issued and outstanding in the capital of Pubco and options to purchase a total
of 1,130,000 shares of our common stock.

    23.

Section 5.2(j) of the Agreement is deleted in its entirety.

    24.

Section 6.8(c) of the Agreement is deleted in its entirety.

    25.

Schedule 4 of the Agreement is deleted in its entirety and is replaced with the
following:

SCHEDULE 4
TO THE SHARE EXCHANGE AGREEMENT
AMONG FUTURE CANADA CHINA ENVIRONMENT INC., GUANGDONG HONGMAO
INDUSTRIAL CO., LTD. AND THE SELLING SHAREHOLDERS AS SET OUT IN THE
SHARE EXCHANGE AGREEMENT

DIRECTORS AND OFFICERS OF PUBCO

Directors:   Rui Yang               Officers:   Name Office Rui Yang President
and Treasurer Kin Bun Kwong Vice President and Legal Representative in the
People’s   Republic of China Alan Chan Secretary Gang Xiang Vice President


26.

In all other respects the terms and conditions of the Agreement shall continue
in full force and effect.

    27.

Each of the parties hereto agrees to do and/or execute all such further and
other acts, deeds, things, devices, documents and assurances as may be required
in order to carry out the true intent and meaning of this Amending Agreement.

    28.

This Amending Agreement shall enure to the benefit of and be binding upon the
parties hereto and each of their successors and permitted assigns, as the case
may be.

    29.

This Amending Agreement may be executed in any number of counterparts and any
party hereto may execute any counterpart, each of which when executed and
delivered will be


--------------------------------------------------------------------------------


deemed to be an original and all of which counterparts taken together will be
deemed to be one and the same instrument. The execution of this Amending
Agreement will not become effective until all counterparts hereof have been
executed by all of the parties hereto.

    30.

Each of the parties hereto will be entitled to rely upon delivery by facsimile
of executed copies of this Amending Agreement, and such facsimile copies will be
effective to create a valid and binding agreement among the parties hereto in
accordance with the terms and conditions of this Amending Agreement.

IN WITNESS WHEREOF this Amending Agreement has been executed and delivered as of
the day and year first above written.

FUTURE CANADA CHINA ENVIRONMENT INC.

 

Per:      /s/ Rui Yang                                                  
           Authorized Signatory 
           Name:  Rui Yang                                            
           Title:    President                                            

GUANGDONG HONGMAO INDUSTRIAL CO., LTD.

 

Per:     /s/ Xianggang                                               
           Authorized Signatory 
           Name:  Xianggang                                         
           Title:    President                                            

 

 

/s/ Xianggang   /s/ Xiangcheng XIANGGANG   XIANGCHENG                   /s/ Pan
Dongmei     PAN DONGMEI    


--------------------------------------------------------------------------------